COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of K.G-J.W., a/k/a K.W., A Child

Appellate case number:      01-17-00739-CV

Trial court case number:    2016-04631J

Trial court:                314th District Court of Harris County

       This Court’s January 4, 2018 Order of Abatement had abated and remanded this
case to the trial court to conduct a late-brief hearing within 15 days of that order to
determine, among other things, whether new counsel should be appointed because no
brief had been timely filed.

        Later on January 4, 2018, appellant’s counsel, William Michael Thursland, filed
an “Unopposed Motion to Lift [the] Order of Abatement.” Counsel requests that we lift
that Order and accept his brief for filing because he had served and attempted to file his
brief on January 3, 2018, but he re-submitted it for filing after finding that it had not been
filed after the Order was issued. The Clerk of this Court received appellant’s brief later
on January 4, 2018, but has not filed it.

       Accordingly, the Court GRANTS appellant’s motion, directs the Clerk of this
Court to REINSTATE this case on the Court’s active docket, to withdraw the Order of
Abatement, and to mark appellant’s brief filed on January 4, 2018.

       Appellee’s brief, if any, is ORDERED to be filed within 20 days of the date of
the date of this Order. See TEX. R. APP. P. 2, 38.6(b).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   Acting individually        Acting for the Court
Date: January 5, 2018